Exhibit 99.1 NEWS RELEASE For Immediate Release Contact: William W. Sherertz President and Chief Executive Officer Telephone: (360) 828-0700 BBSI DECLARES QUARTERLY CASH DIVIDEND VANCOUVER, WASHINGTON, November11, 2010 - Barrett Business Services, Inc. (Nasdaq trading symbol: BBSI) announced today that its board of directors has approved a regular quarterly cash dividend of $0.09 per share. The cash dividend will be paid on December 10, 2010 to all stockholders of record as of November26, 2010. BBSI provides a comprehensive range of human resource management solutions to large and small companies throughout many regions of the United States. #####
